Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 04/21/2022, which has been entered and made of record.  Claims 1, 8 and 15 have been amended.  No claim has been cancelled.  No claim has been added.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 04/21/2022 regarding claims rejection under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant submits “Chapman teachings are limited to merely assigning a unique identifier to each player of an online game by the game networking system. Chapman nowhere teaches or suggests receiving one or more commands directing the computing platform to launch a visual model corresponding to at least one device using a device identifier.” (Remarks, Page 10, third paragraph.)
The examiner disagrees with Applicant’s premises and conclusion.  Examiner indicated A player launch a web game which is corresponding to “launch a visual model”. The game engine “receive one or more commands directing the computing platform to launch a visual model corresponding to an identifier” from a client system (¶0028, player 101 may access an online game and control the game's progress via client system 130 (e.g., by inputting commands to the game at the client device)). Each user has a unique client identifier (¶0040). Thus, Chapman can be understood as the game engine receive one or more commands directing the gaming engine to launch a game corresponding to an identifier. Chapman does not explicitly disclose a device identifier. That was taught by Schmirler.

Applicant submits “none of the applied references individually or in combination teach or suggest that receiving one or more commands directing the computing platform to launch a visual model corresponding to at least one device using a device identifier” (Remarks, Page 10, sixth paragraph.)
The examiner disagrees with Applicant’s premises and conclusion.  Examiner relied on the combination of Chapman and Schmirler to teach the limitation. Chapman has taught the game engine receive one or more commands directing the gaming engine to launch a game corresponding to an identifier which examiner mapped it to “receive one or more commands directing the computing platform to launch a visual model corresponding to an identifier”. Chapman missing the “device identifier”. Schmirler suggests a “device identifier” (Schmirler, ¶0118, “a VR/AR presentation for a given industrial asset can be retrieved and presented to a user's wearable appliance 206 in response to identification of the industrial asset by the wearable appliance.” The wearable appliance 206 then wirelessly sends the device or system identifier obtained from the QR code 1306 to VR/AR presentation system 302.”). Schmirler suggests “a VR/AR presentation for a given industrial asset can be retrieved and presented to a user's wearable appliance 206 in response to identification of the industrial asset by the wearable appliance” A VR/AR presentation can correspond to a visual model. Thus the VR/AR presentation system 302 launch a VR/AR presentation (a visual model) corresponding to at least on device.
Further Schmider teaches “at least one device using a device identifier, the device identifier including information associated to the at least one device received from a client device” (Schmirler, ¶0118, “the wearable appliance 206 identifies an industrial device, machine, automation system, or control panel by scanning a quick response (QR) code 1306 associated with the industrial device or system to be viewed. The wearable appliance 206 then wirelessly sends the device or system identifier obtained from the QR code 1306 to VR/AR presentation system 302.”). The QR code is received from a wearable appliance (a client device).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2016/0239184 A1) in view of Schmirler et al. (US Pub 2018/0130260 A1) and Chandrashekarappa (US Pub 2019/0340819 A1).
As to claim 1, Chapman discloses a computing platform, comprising: at least one processor (Fig. 1, Fig .10); 
a communication interface commutatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor (Fig 1, Fig. 10, ¶0125), cause the computing platform to: 
receive one or more commands directing the computing platform to launch a visual model corresponding to a (Chapman, ¶0027, “a player may play multiple games on game networking system 150, which may maintain a single game account for the player with respect to all the games, or multiple individual game accounts for each game with respect to the player. In some example embodiments, game networking system 150 can assign a unique identifier to each player 101 of an online game hosted on game networking system 150. Game networking system 150 can determine that a player 101 is accessing the online game by reading the user's cookies, which may be appended to Hypertext Transfer Protocol (HTTP) requests transmitted by client system 130, and/or by the player 101 logging onto the online game.” ¶0028, “player 101 may access an online game and control the game's progress via client system 130 (e.g., by inputting commands to the game at the client device). Client system 130 can display the game interface, receive inputs from player 101, transmit user inputs or other events to the game engine, and receive instructions from the game engine. “ ¶0123, “When a user at a client system 930 desires to view a particular webpage (hereinafter also referred to as target structured document) hosted by networking system 920, the user's web browser, or other document rendering engine or suitable client application, formulates and transmits a request to networking system 920. The request generally includes a URL or other document identifier as well as metadata or other information. By way of example, the request may include information identifying the user, such as a user ID, as well as information identifying or characterizing the web browser or operating system running on the user's client computing device 930. The request may also include location information identifying a geographic location of the user's client system or a logical network location of the user's client system.” A player launch a web game is corresponding to “launch a visual model”.); 
send one or more commands directing a state machine model database to provide a state machine model corresponding to the visual model (Chapman, Fig. 5, item 526, ¶0014, “Each state may be defined to specify the visual appearance of the item, and in what interactions it can participate.“ ¶0054, “A state machine data module 310 may be provided to read state machine definitions from a data source (for example, an XML file or a database) and provide the state machine definitions data to one or both of the state machine client module 306 and state machine server module 308.” State machine definitions is corresponding to “state machine model”.  ¶0065, “The state machine definitions 526 are communicated or accessed by the server-side state machine 524, and are communicated directly or indirectly (such as via network 550 and network connections 510 in connection with one or more network connections to the game networking system 520) to client-side state machine 534. The state machine definitions are then parsed accordingly by the server-side state machine 524 and client-side state machine 534, which in turn affect operation of the game engine 522 and game user interface 532 respectively. For example, the game engine 522 may implement various actions and effects on virtual objects and the virtual game play as the game state changes, while the game user interface 532 may change the display or user interactivity available through the game user interface 532 as the game state changes.” ¶0097, “Establishing a definition for a state may include defining or providing the following characteristics of a state of an associated object or item, for example, in a parsable XML format file: providing a duration for a state (operation 610), indicating an amount of time that the state will operate; providing a transition for a state (operation 620), indicating which state should be transitioned to upon expiration of the state duration; providing display information for a state (operation 630), indicating visual representations associated with the state, such as visual changes for one or more virtual items, and any additional information for a display associated with the state; and providing an action to perform during the state (operation 640).”);
receive the state machine model corresponding to the visual model (Chapman, ¶0032, “for a particular in-game object, various types of in-game actions may be available to player 101 based on the game state of the in-game object.” ¶0054, “A state machine data module 310 may be provided to read state machine definitions from a data source (for example, an XML file or a database) and provide the state machine definitions data to one or both of the state machine client module 306 and state machine server module 308.” State machine definitions is corresponding to “state machine model”. ¶0061, “once state machine definitions are loaded and the appropriate state is determined in a state-dependent game, the state machine definitions may be employed to implement game-related actions, respond to user gaming interactions in various states, implement certain rules and responses for ongoing events, and generally perform state-appropriate actions as the game play progresses.”); 
receive, from the client device, an indication of a virtual interaction with the visual model (Chapman, ¶0028, “Client system 130 can display the game interface, receive inputs from player 101, transmit user inputs or other events to the game engine, and receive instructions from the game engine. The game engine can be executed on any suitable system (such as, for example, client system 130, social networking system 140, or game networking system 150). As an example and not by way of limitation, client system 130 can download client components of an online game, which are executed locally, while a remote game server, such as game networking system 150, provides backend support for the client components and may be responsible for maintaining application data of the game, processing the inputs from the player, updating and/or synchronizing the game state based on the game logic and each input from the player, and transmitting instructions to client system 130.” ¶0030, “a player character in an online role-playing game may be able to interact with other player characters, build a virtual house, attack enemies, go on a quest, perform certain assigned tasks, and go to a virtual store to buy/sell virtual items.” ¶0032, “player 101 can perform an in-game action on an in-game object.”); 
cause a state change of the visual model based on the indication of the virtual interaction (Chapman, ¶0013, “present a plurality of game-related states, events, and actions that change as a result of user interaction” ¶0014, “Various user interactions with the crop may further affect the state in which the crop remains” ¶0032, “for a particular in-game object, various types of in-game actions may be available to player 101 based on the game state of the in-game object.”); and 
send, to the client device, state change information corresponding to the visual model (Chapman, Fig. 5, ¶0064, ¶0065, “The state machine definitions 526 are communicated or accessed by the server-side state machine 524, and are communicated directly or indirectly (such as via network 550 and network connections 510 in connection with one or more network connections to the game networking system 520) to client-side state machine 534. The state machine definitions are then parsed accordingly by the server-side state machine 524 and client-side state machine 534, which in turn affect operation of the game engine 522 and game user interface 532 respectively. For example, the game engine 522 may implement various actions and effects on virtual objects and the virtual game play as the game state changes, while the game user interface 532 may change the display or user interactivity available through the game user interface 532 as the game state changes.”).
Chapman discloses a unique identifier to user but does not explicitly discloses a device identifier and at least one device using a device identifier, the device identifier including information associated to the at least one device received from a client device.

Schmirler discloses a device identifier (Schmirler, ¶0118, “a VR/AR presentation for a given industrial asset can be retrieved and presented to a user's wearable appliance 206 in response to identification of the industrial asset by the wearable appliance.” “the wearable appliance 206 identifies an industrial device, machine, automation system, or control panel by scanning a quick response (QR) code 1306 associated with the industrial device or system to be viewed. The wearable appliance 206 then wirelessly sends the device or system identifier obtained from the QR code 1306 to VR/AR presentation system 302.”).
Schmider teaches “at least one device using a device identifier, the device identifier including information associated to the at least one device received from a client device” (Schmirler, ¶0118, “the wearable appliance 206 identifies an industrial device, machine, automation system, or control panel by scanning a quick response (QR) code 1306 associated with the industrial device or system to be viewed. The wearable appliance 206 then wirelessly sends the device or system identifier obtained from the QR code 1306 to VR/AR presentation system 302.”) The QR code is received from a wearable appliance (a client device).  
Chapman and Schmirler are considered to be analogous art because all pertain to user interactive displays. It would have been obvious before the effective filing date of the claimed invention to have modified Chapman with the features of “a device identifier” as taught by Schmirler. The suggestion/motivation would have been in order to retrieve and present to a user's wearable appliance in response to identification of the industrial asset (Schmirler, ¶0118).

To further support the obviousness, Chandrashekarappa also teaches “receive one or more commands directing the computing platform to launch a visual model corresponding to at least one device using a device identifier, the device identifier including information associated to the at least one device received from a client device;” (Chandrashekarappa, Fig. 3A-3B, abstract, “An action and an identity of a managed object are received from the management service. The user interface is updated to include an identity of a managed object, and a user interface element that when selected causes an action to be performed.” ¶0018, “Device data 125 can include data associated with a configuration of each client device 109, gateway 111, and IoT device 113, and can include an identifier of the client device 109, gateway 111, or IoT device 113. The identifier can be a serial number, media access control (MAC) address, other network address, or another device identifier.” ¶0054, “the AR application 142 can generate a managed object overlay associated with the managed object, and overlay it on the view of the physical world that includes the image data captured by the client device 109. In some cases, managed object overlay includes information associated with the managed object. The managed object overlay can also include a user interface element or action element that, when selected by a user, causes an action associated with the managed object to be performed.” ¶0057, “The user interface 303 can generate an overlay 309 for the printer 306 and an overlay 310 for the thermostat 307.”).
Chapman, Schmirler and Chandrashekarappa are considered to be analogous art because all pertain to user interactive displays. It would have been obvious before the effective filing date of the claimed invention to have modified Chapman with the features of “receive one or more commands directing the computing platform to launch a visual model corresponding to at least one device using a device identifier, the device identifier including information associated to the at least one device received from a client device” as taught by Chandrashekarappa The suggestion/motivation would have been in order for a user to interact with a managed location, object, or device (Chandrashekarappa, ¶0002).

As to claim 2, claim 1 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses the computer-readable instructions, when executed by the at least one processor, cause the computing platform to: establish a first wireless data connection with the client device; and establish a second wireless data connection with the state machine model database (Chapman, Fig. 5, ¶0064-0065, ¶0024, “wireless (such as, for example, Wi-Fi, Long Term Evolution (LTE), Long Term Evolution-Advanced (LTE-A), or Worldwide Interoperability for Microwave Access (WiMAX))”)

As to claim 3, claim 1 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses 
determine additional state machine models that are dependent on the state machine model (Chapman, ¶0077, crop is initial state machine model. Full grown, withered are additional state machine models that are dependent on the crop model. ¶0038, “The set of in-game actions available to a specific player in a game instance associated with that player may be a subset, superset, or independent of the set of in-game actions available to that player in a game instance that is not associated with him.” ¶0061, “once state machine definitions are loaded and the appropriate state is determined in a state-dependent game, the state machine definitions may be employed to implement game-related actions, respond to user gaming interactions in various states, implement certain rules and responses for ongoing events, and generally perform state-appropriate actions as the game play progresses.”); 
determine, using a stored interface model and for each of the additional state machine models that are dependent on the state machine model, a state change (Chapman, ¶0077, “a state machine definition for a crop, from a “seeds” state until a “withered” state.” ¶0100, “Upon recognition of a state node or other state object representation in the state machine definition, a state object may be created within a state machine object for each state”); 
and send, to the client device, an indication of the state change for each of the additional state machine models that are dependent on the state machine model (Chapman, ¶0080, “the state machine provides functionality to parse the state machine definitions and determine changes to the game engine and the game user interface in connection with virtual items.” ¶0082, “The state machine object may be configured, for example, to load each state “node” as an object in code that describes how the object works. With this type of an object configuration, a state machine object may maintain its own state (such as what is the current state, when was the state entered, what actions may be performed from the state, and the like” ¶0083, “a determination is made using the State Machine object of which actions are available for the current game mode.”).

As to claim 4, claim 3 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses 
determine the additional state machine models that are dependent on the state machine model by determining additional (Chapman, ¶0038, “The set of in-game actions available to a specific player in a game instance associated with that player may be a subset, superset, or independent of the set of in-game actions available to that player in a game instance that is not associated with him.” ¶0061, “once state machine definitions are loaded and the appropriate state is determined in a state-dependent game, the state machine definitions may be employed to implement game-related actions, respond to user gaming interactions in various states, implement certain rules and responses for ongoing events, and generally perform state-appropriate actions as the game play progresses.” ¶0068, “a state machine operating independent of a client-server configuration.”).
Chapman discloses a unique identifier to user but does not explicitly discloses a device identifier. 
Schmirler discloses a device identifier (Schmirler, ¶0118, “a VR/AR presentation for a given industrial asset can be retrieved and presented to a user's wearable appliance 206 in response to identification of the industrial asset by the wearable appliance.” “the wearable appliance 206 identifies an industrial device, machine, automation system, or control panel by scanning a quick response (QR) code 1306 associated with the industrial device or system to be viewed. The wearable appliance 206 then wirelessly sends the device or system identifier obtained from the QR code 1306 to VR/AR presentation system 302.” ¶0119, “Based on the identity of the device or system that the user is requesting to view, as well as the identity or role of the user, VR/AR presentation system 302 can determine whether the user is authorized to receive a virtual or augmented reality interface for the device or system, as well as a degree of control privilege for which the user is authorized based on either the user's identity or the user's role.” ¶0170.).
Chapman and Schmirler are considered to be analogous art because all pertain to user interactive displays. It would have been obvious before the effective filing date of the claimed invention to have modified Chapman with the features of “a device identifier” as taught by Schmirler. The suggestion/motivation would have been in order to retrieve and present to a user's wearable appliance in response to identification of the industrial asset (Schmirler, ¶0118).

As to claim 5, claim 1 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses the state machine model comprises one of a plurality of state machine models stored by the state machine model database (Chapman, ¶0054, “A state machine data module 310 may be provided to read state machine definitions from a data source (for example, an XML file or a database) and provide the state machine definitions data to one or both of the state machine client module 306 and state machine server module 308.” ¶0109, “game state is maintained in a database as a serialized, unstructured string of text data as a so-called Binary Large Object (BLOB).”), 
each state machine model of the plurality of state machine models corresponding to a different Chapman, ¶0040, “a unique client identifier can be assigned to each user in the social graph” ¶0086, “The transaction object contains an identifier of the object and the name of the action that was performed.” ¶0114, “each application event datum may include an action or event name and a value (such as an object identifier” ¶0115, “The BLOB may be associated with an identifier that indicates that the BLOB contains the serialized game-related data for a particular player and a particular online game.” ¶0123.), and 
each state machine model of the plurality of state machine models stored at the state machine model database before receiving the one or more commands to launch the visual model corresponding to the device identifier (Chapman, ¶0054, “A state machine data module 310 may be provided to read state machine definitions from a data source (for example, an XML file or a database) and provide the state machine definitions data to one or both of the state machine client module 306 and state machine server module 308.” ¶0109, “game state is maintained in a database as a serialized, unstructured string of text data as a so-called Binary Large Object (BLOB).” Fig. 5, State machine definitions are stored in game networking system before the client system launch a game.).
Chapman discloses a unique identifier to user but does not explicitly discloses a device identifier. 
Schmirler discloses a device identifier (Schmirler, ¶0118, “a VR/AR presentation for a given industrial asset can be retrieved and presented to a user's wearable appliance 206 in response to identification of the industrial asset by the wearable appliance.” “the wearable appliance 206 identifies an industrial device, machine, automation system, or control panel by scanning a quick response (QR) code 1306 associated with the industrial device or system to be viewed. The wearable appliance 206 then wirelessly sends the device or system identifier obtained from the QR code 1306 to VR/AR presentation system 302.”).
Chapman and Schmirler are considered to be analogous art because all pertain to user interactive displays. It would have been obvious before the effective filing date of the claimed invention to have modified Chapman with the features of “a device identifier” as taught by Schmirler. The suggestion/motivation would have been in order to retrieve and present to a user's wearable appliance in response to identification of the industrial asset (Schmirler, ¶0118).

As to claim 6, claim 1 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses the visual model comprises an element of one of an augmented reality environment, mixed-reality or a virtual reality environment (Schmirler, abstract).

As to claim 7, claim 1 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses causing the state change of the visual model based on the indication of the virtual interaction comprises 
determining that one or more visible attributes of the visual model should be modified in response to the virtual interaction, and wherein the virtual interaction comprises a gesture input corresponding to the visual model (Chapman, ¶0014,  virtual interaction. ¶0031, user input. Schmirler, ¶0051, ¶0063 teaches gesture input.) 

As to claim 8, the combination of Chapman, Schmirler and Chandrashekarappa discloses a method comprising: at a computing platform comprising at least one processor, a communication interface, and memory: receive one or more commands directing the computing platform to launch a visual model corresponding to at least one device using a device identifier, the device identifier including information associated to the at least one device received from a client device; send one or more commands directing a state machine model database to provide a state machine model corresponding to the visual model; receive the state machine model corresponding to the visual model; receive, from the client device, an indication of a virtual interaction with the visual model; cause a state change of the visual model based on the indication of the virtual interaction; and send, to the client device, state change information corresponding to the visual model (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses establishing a first wireless data connection with the client device; and establishing a second wireless data connection with the state machine model database (See claim 2 for detailed analysis.).

As to claim 10, claim 8 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses determining additional state machine models that are dependent on the state machine model; determining, using a stored interface model and for each of the additional state machine models that are dependent on the state machine model, a state change; and sending, to the client device, an indication of the state change for each of the additional state machine models that are dependent on the state machine model (See claim 3 for detailed analysis.).

As to claim 11, claim 10 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses determining the additional state machine models that are dependent on the state machine model by determining additional device identifiers stored in a dependency model of the state machine model (See claim 4 for detailed analysis.).

As to claim 12, claim 8 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses the state machine model comprises one of a plurality of state machine models stored by the state machine model database, each state machine model of the plurality of state machine models corresponding to a different device identifier, and each state machine model of the plurality of state machine models stored at the state machine model database prior to receiving the one or more commands to launch the visual model corresponding to the device identifier (See claim 5 for detailed analysis.).

As to claim 13, claim 8 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses the visual model comprises an element of one of an augmented reality environment, a mixed-reality environment or a virtual reality environment (See claim 6 for detailed analysis.).

As to claim 14, claim 8 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses causing the state change of the visual model based on the indication of the virtual interaction comprises determining that one or more visible attributes of the visual model should be modified in response to the virtual interaction, and wherein the virtual interaction comprises a gesture input corresponding to the visual model (See claim 7 for detailed analysis.).

As to claim 15, the combination of Chapman, Schmirler and Chandrashekarappa discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to: receive one or more commands directing the computing platform to launch a visual model corresponding to at least one device using a device identifier, the device identifier including information associated to the at least one device received from a client device; send one or more commands directing a state machine model database to provide a state machine model corresponding to the visual model; receive the state machine model corresponding to the visual model; receive, from the client device, an indication of a virtual interaction with the visual model; cause a state change of the visual model based on the indication of the virtual interaction; and send, to the client device, state change information corresponding to the visual model (See claim 1 for detailed analysis.).

As to claim 16, claim 15 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses wherein the instructions, when executed by the at least one processor, cause the computing platform to establish a first wireless data connection with the client device and to establish a second wireless data connection with the state machine model database (See claim 2 for detailed analysis.).

As to claim 17, claim 15 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses wherein the instructions, when executed by the at least one processor, cause the computing platform to: determine additional state machine models that are dependent on the state machine model; determine, using a stored interface model and for each of the additional state machine models that are dependent on the state machine model, a state change; and send, to the client device, an indication of the state change for each of the additional state machine models that are dependent on the state machine model (See claim 3 for detailed analysis.).

As to claim 18, claim 17 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses wherein the instructions, when executed by the at least one processor, cause the computing platform to determine the additional state machine models that are dependent on the state machine model by determining additional device identifiers stored in a dependency model of the state machine model (See claim 4 for detailed analysis.).

As to claim 19, claim 15 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses wherein the state machine model comprises one of a plurality of state machine models stored by the state machine model database, each state machine model of the plurality of state machine models corresponding to a different device identifier, and each state machine model of the plurality of state machine models stored at the state machine model database prior to receiving the one or more commands to launch the visual model corresponding to the device identifier (See claim 5 for detailed analysis.).

As to claim 20, claim 15 is incorporated and the combination of Chapman, Schmirler and Chandrashekarappa discloses wherein causing the state change of the visual model based on the indication of the virtual interaction comprises determining that one or more visible attributes of the visual model should be modified in response to the virtual interaction, and wherein the virtual interaction comprises a gesture input corresponding to the visual model (See claim 7 for detailed analysis.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613